Case 9:18-cr-80235-RAR Document 28 Entered on FLSD Docket 03/13/2019 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO: 18-cr-80235-DMM-1

  UNITED STATES OF AMERICA

         Plaintiff,
  v.

  SHERRY TINA UWANAWICH,

        Defendant
  ___________________________/

   DEFENDANT’S MOTION FOR COMPETENCY DETERMINATION – REQUEST FOR COMPETENCY
           HEARING – REQUEST FOR INDEPENDENT COMPETENCY EVALUATION.


         SHERRY TINA UWANAWICH, the Defendant, by and through her undersigned counsel,

  files this her Motion for a Competency Determination, pursuant to 18 USCA §4241, and

  requests a hearing on same, and for an Independent Mental Health Expert to be appointed by

  the court.

         As grounds therefore counsel would allege:


         1. Based on Attorney-Client conversations, undersigned counsel has serious concerns

               about the current state of mind of the Defendant, to the extent that the Defendant

               may not be competent to stand trial.

         2. The Defendant has a substantial history of mental illness, has been diagnosed with

               schizophrenia, is currently treating with a Psychiatrist, and has been Baker Acted on

               multiple occasions.
Case 9:18-cr-80235-RAR Document 28 Entered on FLSD Docket 03/13/2019 Page 2 of 2



         3. The undersigned counsel has spoken with Defendant’s treating Psychiatrist, Dr.

             Justin Napa, who indicated to counsel, he has serious concerns about the

             Defendant’s competency to stand trial. He also indicated that he has attempted to

             treat the Defendant’s mental illness Schizophrenia, with anti-psychotic medication

             like Invega, but they had very adverse reactions on the Defendant’s mental health.

         WHEREFORE, the Defense also requests asks the court to appoint an Independent

  Mental Health Expert to conduct a competency evaluation of the Defendant prior to a hearing.


                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 13th day of March, undersigned electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF which will send notification to:

  Assistant United State Attorney.


                                              JAMES LEWIS, Esq.
                                              Attorney for Defendant
                                              200 S.E. 6th Street Suite 301
                                              Ft. Lauderdale FL 33301
                                              Phone: (954) 523- 7949
                                              Fax: (954) 524- 0403
                                              jimlewisforflorida@yahoo.com

                                              By:    /S/James S. Lewis
                                                     JAMES S. LEWIS, ESQ.,
                                                     Florida Bar Number 318957
